Citation Nr: 0401465	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  96-42 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an initial compensable rating for 
residuals of a right ring finger injury.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
1967 to September 1967.  

This matter comes to the Board of Veterans' Appeals on appeal 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The earliest medical evidence of right ear hearing loss 
was at the end of the appellant's four-month period of 
ACDUTRA; the evidence is in relative equipoise as to whether 
right ear hearing loss existed prior to the appellant's entry 
into ACDUTRA; and medical evidence relates the appellant's 
current hearing loss disability to noise exposure in service.  

3.  Residuals of the appellant's right ring finger injury 
produce a disability picture that more nearly approximates 
that of unfavorable ankylosis as the result of functional 
loss due to pain and right hand weakness, equivalent to 
amputation of that digit without metacarpal resection.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).  

2.  The criteria for the assignment of an initial 10 percent 
rating for residuals of a right ring finger injury have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the appellant's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the 
claimant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the claimant which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the claimant obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The claimant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in August 2002, the RO 
specifically notified the appellant of the criteria for 
granting service connection for a claimed disability and 
notified him that medical evidence showing a service-
connected disability had worsened would be necessary to 
establish an increased rating.  The RO notified the appellant 
that information needed from him was medical evidence showing 
that his right ring finger had worsened.  The RO notified the 
appellant that what VA needed from him on the service 
connection claim was medical evidence showing that his right 
ear hearing loss was incurred in or aggravated by his period 
of ACDUTRA with the National Guard in 1967.  The letter 
notified the appellant that VA would make reasonable efforts 
to obtain relevant evidence that he identified but that it 
was still his responsibility to support his claim with 
appropriate evidence.  

With respect to VA's statutory duty to assist the appellant 
in the development of his claim, the RO obtained his service 
medical records, requested private treatment records he 
identified and provided him with VA examinations.  At the 
appellant's request, the RO scheduled him for a hearing at 
the RO in 1997, but on the scheduled date he submitted a 
statement requesting that the hearing be cancelled.  He has 
submitted private medical records as well as statements from 
friends and a former employer in support of his claims and 
has identified no other evidence or information that he 
suggests might be relevant to his claims.  In September 2002, 
the appellant requested a telephone conference with a 
Decision Review Officer.  There is no indication in the 
record that such a conference was held.  The RO did, however, 
provide the appellant with supplemental statements of the 
case in April 2003 and August 2003, the latter of which was 
prepared by a Decision Review Officer.  Thereafter, in a 
statement received at the RO in September 2003, the appellant 
stated that he had reviewed that supplemental statement of 
the case, stated he had no additional evidence and requested 
that his case be forwarded to the Board immediately.  With 
the above-outlined history, the Board finds that VA has met 
its statutory duty to notify and duty to assist the appellant 
regarding his claims.  

Right ear hearing loss

The appellant contends that his right ear hearing loss was 
incurred in service.  He asserts that he did not have hearing 
problems during his childhood.  He says that his hearing 
problems started in June 1967 when he was active in the Army 
at Fort Jackson and it was when shooting a rifle that he was 
bothered in the right ear.  He also states that he when he 
had his final physical examination before returning to Puerto 
Rico, he could not understand what he was being asked because 
he could not hear and everything was said in English.  He has 
said that he currently has difficulty with English and his 
difficulties with the language were even greater at the time 
of that examination.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As 
is outlined in 38 C.F.R. § 3.303(a), service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  

Active military, naval, or air service includes a period of 
ACDUTRA during which a person was disabled or died from a 
disease or injury.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  The term "veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

For purposes of 38 U.S.C. § 1110, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment or where clear and unmistakable evidence 
demonstrates that the disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies, 500, 1000, 2000, 3000 or 4000 Hertz (Hz.) is 40 
decibels (db.) or higher or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000 or 
4000 Hz. are 26 db. or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  

Review of the record shows that the appellant underwent an 
enlistment examination for the Puerto Rico Army National 
Guard in October 1966.  At that time, the appellant gave no 
history of ear trouble, and the physician who conducted the 
enlistment examination, Dr. Julio R. Montalvo, Sabana Grande, 
Puerto Rico, recorded the appellant's hearing as 15/15 for 
whispered voice in each ear.  The appellant's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, shows that he had ACDUTRA from May 1967 to 
September 1967.  

Service medical records pertaining to the ACDUTRA period 
include no complaint or diagnosis of ear problems or hearing 
loss until the appellant's examination for release from 
ACDUTRA.  That examination was conducted in September 
1967 when it was noted that an audiological evaluation was 
abnormal.  The appellant was referred to an eye, ear, nose 
and throat (EENT) clinic for consultation, which took place a 
week later.  The consultation report indicates that the 
appellant stated he had had hearing loss in the right ear 
since childhood, of unknown etiology.  An audiogram was 
conducted, and puretone average in the conversation range in 
the right ear revealed an average loss of 61 db. with a 70 
db. loss at 4000 Hz.; in the left ear the puretone average 
was 1 db. in the conversational range with 0 db. at 4000 Hz.  
The impression was sensorineural hearing loss right ear, 
moderately severe, etiology undetermined.  A profile was 
assigned, and the physician stated that the appellant should 
avoid acoustic trauma and if exposed to such, he should wear 
protective ear devices.  

In support of his claim, the appellant has submitted 
statements from childhood friends and schoolmates who say 
they do not recall that the appellant had hearing problems.  
He has also submitted school records showing that his hearing 
was evaluated as normal in both ears when he was in the 7th 
and 9th grades.  In addition, he submitted a statement dated 
in May 1996 from Dr. Julio Montalvo Cordero who said that he 
had treated the appellant since childhood for the appropriate 
condition of his normal development.  The physician stated 
that during the whole time he treated the appellant before 
his military service the appellant never suffered from the 
ears and even less from bad hearing.  

At a VA audiology examination in February 1996, the appellant 
claimed right ear hearing loss for four years.  He claimed 
military noise exposure during military training and denied a 
history of civilian occupational noise exposure.  Pure tone 
results in the right ear showed a 110 db. loss at each of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hz.  The 
audiologist stated that language difficulties made the use of 
both pure tone averages and speech discrimination scores 
inappropriate.  The examiner concluded that pure tone air 
conduction thresholds for the right ear showed a profound 
sensorineural hearing loss from 500 Hz to 4000 Hz.  
Similarly, private audiologists who examined the appellant in 
October 1996 and September 2002 both stated that pure tone 
audiometry revealed profound sensorineural hearing loss in 
the right ear.  At the October 1996 examination, the 
appellant complained of hearing loss in the right ear for 
many years and reported 7 years of protected noise exposure 
in the military.  The appellant denied a past history of ear 
pathology or of family deafness.  At the September 2002 
examination, the appellant reported right ear hearing loss 
after noise exposure during military service.  That 
audiologist recommended medical follow-up with Dr. Almodovar.  

In a letter dated in September 2002, Dr. Jose J. Almodovar, a 
member of the American Academy of Otolaryngology Head and 
Neck Surgery, recounted in detail his review of the 
appellant's service medical records and post-service 
audiological evaluations outlined in the preceding 
paragraphs.  Dr. Almodovar stated that upon analysis of the 
data, the etiology as documented by the chronology of the 
developing unilateral hearing loss was most likely due to 
high frequency acoustic trauma.  Dr. Almodovar stated that 
this acoustic trauma was sustained during the period of 1966-
1967 with progression of this loss over the years.  He said 
that right handed shooters by nature develop hearing loss on 
the ear closest to their guns, in this case the right ear.  
Dr. Almodovar stated that this hearing loss was significantly 
higher than expected for age and comparison to the opposite 
ear.  He said it was his opinion that the appellant's hearing 
loss must be attributed to his military service years.  

Based on the foregoing, the Board finds that the elements 
required for service connection for right ear hearing loss 
have been satisfied.  All post-service audiology 
examinations, both VA and private, showed right ear pure tone 
thresholds well in excess of 40 db. at each of the 
frequencies, 500, 1000, 2000, 3000 and 4000 Hz., thereby 
establishing the presence of a current right ear hearing loss 
disability.  

As to whether the right ear hearing loss was incurred in 
active service, the Board observes that the entry in the 
September 1967 EENT consultation report stating that the 
appellant at that time reported that he had had hearing loss 
in the right ear since childhood weighs against the claim.  
Further, although the appellant's DD Form 214 shows that he 
received a M-14 Rifle Marksman Badge, indicating potential 
exposure to acoustic trauma, the form reports more than 7 
months of National Guard service prior to the period of 
ACDUTA from May to September 1967.  The Board finds that the 
remaining evidence as to incurrence weighs in favor of the 
claim in that the appellant's childhood friends are competent 
to have observed whether the appellant exhibited hearing 
problems prior to service, his school health records show 
normal hearing and his private physician has stated that the 
appellant had no "bad hearing" prior to military service.  
Further, the appellant has stated that he was exposed to 
rifle noise starting in June 1967, and he has asserted that 
his difficulties with English at the September 1967 EENT 
consultation interfered with his understanding of questions 
pertaining to his history.  The Board accepts the appellant's 
statements as plausible in that the DD Form 214 does not 
specify the date of receipt of the marksman badge and the 
examiner who conducted the February 1996 VA audiology 
examination noted that the appellant has language 
difficulties.  The Board therefore concludes that the 
evidence is at least in relative equipoise as to whether the 
appellant's right ear hearing loss was first present in the 
appellant's period of ACDUTRA as opposed to having existed 
prior to that time.  Resolving all doubt in favor of the 
appellant, the Board finds that the appellant's right ear 
hearing loss had its onset during ACDUTRA.  

As an aside, the Board notes that service connection is in 
effect for residuals of a right ring finger injury that 
occurred during the appellant's period of ACDUTRA, which 
qualifies the ACDUTRA as active service under 38 U.S.C.A. 
§ 101(24) and 38 C.F.R. § 3.6(a) and makes the appellant a 
veteran as defined by 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.1(d).  Although the appellant is a veteran, the 
38 U.S.C.A. § 1111 presumption of soundness does not apply to 
him because he was not in fact examined at the time he 
entered his period of ACDUTRA.  In this regard, 38 U.S.C.A. 
§ 1111 states, "every veteran should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service ...." (Emphasis added.)  This is obviously not fatal 
to his claim because as explained above, even without the 
presumption of soundness, the Board has found in effect that 
the right ear hearing loss did not exist prior to the 
appellant's period of ACDUTRA.  

With the presence of a current right ear hearing loss 
disability and the finding that right ear hearing loss had 
its onset in ACDUTRA, the first two elements for entitlement 
to service connection for right ear hearing loss disability 
have been met.  The final element for entitlement to service 
connection is the matter of a nexus between the current right 
ear hearing loss disability and the right ear hearing loss 
that started in service.  This is provided by Dr. Almodovar's 
analysis in which he traced the chronology of the developing 
unilateral hearing loss and connected it to acoustic trauma 
associated with weapons firing in the 1966-1967 period.  The 
Board acknowledges that the appellant had National Guard 
Service in late 1966 and early 1967 prior to his period of 
ACDUTRA, but as stated earlier accepts as credible the 
appellant's statements that it was in June 1967 that he was 
first exposed to rifle fire.  Again, with resolution of all 
reasonable doubt in favor of the appellant, the Board finds 
that Dr. Almodovar's statement provides the required medical 
nexus for service connection.  

In summary, these three factors, that is, the presence of 
current right ear hearing loss disability and the evidence of 
the initial presence of right ear hearing loss in service, 
together with the medical opinion relating the appellant's 
current right ear hearing loss to the condition in service, 
which he relates to in-service acoustic trauma, are all that 
is required to substantiate the appellant's claim for service 
connection for right ear hearing loss.  The appeal may 
therefore be allowed.  

Residuals of right ring finger injury

Background

In its May 1996 rating decision, the RO granted service 
connection for residuals of right ring finger injury and 
assigned a noncompensable rating.  The appellant's 
disagreement with the noncompensable rating led to this 
appeal.  

Service medical records show that the appellant hurt the ring 
finger on his right hand while using pull-up bars.  X-rays 
were negative.  After the initial visit, he was seen with his 
right ring finger stiff and swollen, with decreased range of 
motion in the distal interphalangeal joint and the proximal 
interphalangeal joint.  

The appellant filed his service connection claim in 1995.  At 
a VA examination in January 1996, he referred to pain in the 
right ring finger with radiation to the palmar aspect of the 
hand and a pulsating type sensation.  On examination, there 
was ankylosis of the distal interphalangeal joint of the 
right ring finger at 20 degrees of flexion.  There was also 
fusiform swelling.  The appellant could touch the tip of the 
right thumb and the median transverse fold of the palm of the 
right hand with the tip of each of the fingers of the right 
hand.  Muscle strength was 4/5 in the right hand grip 
muscles.  X-rays showed normal findings.  The diagnosis was 
residual, right ring finger injury with trigger finger.  

VA treatment records show that prior to surgery by VA in 
January 1997, medication had been prescribed for pain in the 
fourth finger of the right hand.  At an examination in 
January 1997, prior to surgery, it was noted that there was 
obstruction in range of motion of the fourth finger of the 
right hand, with interference in performing extension.  At 
that time, the appellant reported that he worked in a 
restaurant as a cook.  

In early January 1997, the appellant underwent a right ring 
finger trigger finger release (A1 pulley incision).  This 
involved A1 pulley release of the third to fifth fingers of 
the right hand.  In a post-operative note the surgeon 
prescribed home rest with no manual work or activity for one 
month.  He prescribed 800 mg. of Motrin three times a day.  
The appellant was discharged from the hospital the day 
following surgery.  The bandage and splint were removed 
approximately two weeks after surgery.  At that time, he had 
difficulty grasping small objects, and the impression 
following examination was impaired right hand range of 
motion, strength and sensation.  He was started in physical 
and occupational therapy programs.  

At the end of February1997, the appellant complained of right 
hand pain and stiffness with improvement of movement.  
Examination showed limitation of motion of the right ring 
finger.  The assessment after examination was right hand 
pain, functional for activities of daily living, lacks 
strength for power grip, status post A1 pulley release.  The 
plan was to continue with physical and occupational therapy.  
In mid-March 1997, the appellant complained of right hand 
pain with occasional pain that radiated from the shoulder.  
He said there was limited closure of the right hand, with 
pain.  On examination of the right hand, there was a tight 
scar of the distal palm crease on the ulnar side.  There was 
tenderness without sign of infection.  There was slight 
limitation in extension, and there was functional flexion, 
except incomplete hand closure.  Strength on the right was 
less than on the left by 50 percent.  

Physical and occupational therapy notes in April and May 1997 
show continuing complaints of right hand pain from the palm, 
along the forearm and to the supraclavicular area.  There was 
limited extension of the fingers.  It was noted that he was 
independent in activities of daily living but was on light 
duties.  Therapy for the right hand included exercises, 
paraffin baths and ultrasound.  An examination in the 
rehabilitation medical service (RMS) in May 1997 showed 
slight flexion deformity of the third and fourth fingers of 
the right hand.  There was normal passive range of motion, 
with painful stretch.  There was full closure of the hand, 
with painful grip.  Strength in the right hand was 4/5, 
compared to 5/5 in the left hand.  The assessment was status 
post A1 pulley release.  The physician concluded the 
appellant had reached maximum rehabilitation benefit.  

The appellant returned to the RMS clinic in August 1997.  He 
complained of persistent pain in the palm of the right hand 
and limited motion of the lesser fingers.  He said that it 
impaired hand closure and limited grasping of objects and 
painting.  He also complained of increased stiffness.  On 
examination of the right hand, there was tenderness of the 
proximal and distal palm crease.  There was impairment of 
range of motion of the lesser fingers, especially the third 
and fourth fingers.  Strength of the lesser fingers was 4/5, 
and grip strength was less for the right hand than for the 
left.  The impression was persistence of right hand pain, 
limited movement and strength following surgery to treat 
trigger finger.  The physician recommended additional 
physical and occupational therapy.  

In a letter dated in August 1997, Hector Ortiz Sambolin, 
M.D., a general and trauma surgeon, reported that he had last 
examined the appellant in early August 1997.  The physician 
noted that the appellant complained of loss of power of the 
right hand, pain that radiated to the right forearm and 
difficulties lifting heavy objects.  He said he could not 
carry more than twenty pounds of weight with his right hand.  
On examination, extension of the right middle finger at the 
metacarpophalangeal joint was 70 degrees, and extension of 
the right ring finger at the metacarpophalangeal joint was 65 
degrees.  The physician stated that the expected extension 
for both fingers was 90 degrees.  Based on measurements with 
a hand dynamometer, grip power was 25 pounds for the right 
hand and 65 pounds for the left hand.  The diagnosis was 
right middle and ring trigger finger; mallet finger deformity 
of the right ring finger; and loss of gross power of the 
right hand in comparison to the left.  

VA outpatient records show that in May 2001 the appellant was 
again seen with complaints of recurrent right hand pain since 
1967, which he said had become worse after hand surgery in 
1997.  He said that since then, he had also had cervical and 
right upper extremity pain.  On examination, right hand 
active range of motion was said to be slightly limited but 
functional.  His handgrip on the right was 3+/5 and 5/5 on 
the left.  He was started on a physical therapy program.  
When a staff physician saw him in June 2001, the appellant 
reported that his right hand had become more flexible, with 
better metacarpal phalangeal joint extension, but he said his 
right hand hurt with house chores.  The assessment after 
examination included loss of motion of the right hand ring 
and little fingers and chronic pain.  It was noted the 
symptoms were decreasing with therapy.  By late June 2001, 
the appellant had attended 12 physical therapy sessions.  At 
a July 2001 physical therapy visit, it was noted that the 
appellant stated that he felt only temporary relief with 
physical therapy.  

In a general VA outpatient note dated in mid-July 2001, the 
appellant reported that his right hand felt it lacked energy 
when opened and closed.  On examination, there was unchanged 
mild flexion deformity of the right metacarpal phalangeal 
joints.  There was diffuse discomfort on palpation.  After 
examination, the assessment was loss of motion of right hand 
fingers with chronic pain right hand-wrist-forearm with 
functional use.  The physician noted the appellant had 
received therapy every year for his hand with symptom 
reduction.  Having complained of right hand numbness in a 
prior physical therapy session, he was scheduled for studies 
to rule out median/ulnar nerve entrapment.  He was discharged 
from physical therapy and was directed to continue Ibuprofen 
during the day and to add Ultram.  A nerve conduction study 
in mid-July 2001 showed no evidence of peripheral nerve 
entrapment.  Later that month, Ultram was discontinued, and 
the appellant was started on Naprosyn.  

At a VA examination in August 2002, the appellant said that 
since his right hand surgery he had worsening of his right 
hand condition and said the pain was constant on his palmar 
aspect and radiated up toward his shoulder.  He complained of 
decreased strength of his right fourth finger.  The appellant 
reported that periods of flare-up were precipitated by cold 
rainy weather and repetitive use of his right hand in 
strength activities.  He reported that he experienced 
alleviation with hot water soaks.  He reported no additional 
limitation of motion or functional impairment during flare-
ups.  On examination of the right hand, the distal palmar 
crease scar was well healed and barely visible, with no 
keloid.  The appellant was able to touch the tip of his right 
thumb to fingers two, three, four and five, and he was able 
to approximate tips of the fingers to the median transverse 
fold to the palm.  The appellant was able to grasp, push, 
pull, twist, probe, write, touch and use his right hand and 
his right fourth finger for expression.  There was full range 
of motion, and the examiner said the motion was not limited 
by pain, fatigue, weakness or lack of endurance.  The 
diagnosis was history of left fourth finger trigger finger, 
status post surgical release.  

An examination report from Ivette Cruz Rivera, M.D., dated in 
September 2002, shows that at that time, the appellant 
reported pain and difficulty with dexterity.  On examination, 
inspection revealed no gross deformities.  There was 
tenderness on palpation of the right fourth distal 
interphalangeal joint.  There was full active range of motion 
in the right hand.  Right handgrip strength was 4/5; left was 
5/5.  The assessment after examination was right fourth 
finger pain status post 3, 4, 5 trigger finger release in 
January 1997.  The physician recommended physical therapy and 
prescribed Celebrex for 10 days.  

In a statement dated in September 2002, the owner of an auto 
body shop reported that the appellant started to work for him 
at the beginning of January 2002 but that he had to fire the 
appellant within a month.  The auto body shop owner said the 
appellant was not able to do the work because his right hand 
was not sufficiently strong or mobile.  He said the right 
hand did not open completely to grab the tools and also said 
that the appellant could not do sanding properly.  

A clinical record from an unidentified physician shows that 
in May 2003 the appellant reported that physical therapy had 
not provided relief and he now had right third, fourth and 
fifth finger numbness.  On examination, there was decreased 
sensation in the right third, fourth and fifth fingers.  The 
assessment was rule out right median and ulnar neuropathy.  

Rating Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The Rating Schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(2003).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282  (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2003).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Revisions to rating criteria

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.  
Under the version in effect until August 26, 2002, Diagnostic 
Code 5227 applied to ankylosis of any finger other than the 
thumb, index finger or middle finger, that is, the ring 
finger or little finger.  Diagnostic Code 5227 provided a 
noncompensable rating for ankylosis of the ring or little 
finger.  The note following that code indicated that 
extremely unfavorable ankylosis of the ring finger would be 
rated as amputation under Diagnostic Code 5155.  

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand (2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003), which 
became effective August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.  The note that follows 
Diagnostic Code 5227 states that it should also be considered 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Under Diagnostic Code 5155, as in effect both before and 
since August 26, 2002, amputation of the ring finger of 
either hand with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating.  Amputation 
without metacarpal resection warrants a 10 percent rating.  

Analysis

The appellant's service-connected right ring finger injury 
residuals are currently rated under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5227, ankylosis of ring or little finger.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Upon review of the record, it is the judgment of the Board 
that under either the old or new rating criteria, the 
appellant's service-connected right ring finger disability 
should be rated under Diagnostic Code 5227, which governs 
ratings for ankylosis of the ring finger.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v.  Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Diagnostic Code 5227 is the only potentially 
available diagnostic code prior to August 26, 2002, and under 
the new rating criteria it is more appropriate than new 
Diagnostic Code 5230, involving limitation of motion of the 
finger, because the Note after Diagnostic Code 5227 provides 
a possible basis for a compensable evaluation.  

The VA General Counsel has determined that amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.   The Board may 
apply only the prior regulation to rate the appellant's 
disability for periods preceding the effective date of the 
regulatory change, that is, prior to August 26, 2002.  See 
VAOPGCPREC 3-00.  

In this case, prior to the January 1997 surgery, there was 
medical evidence of ankylosis of the right ring finger.  For 
example, in January 1996, an examiner found ankylosis of the 
distal interphalangeal joint at 20 degrees of flexion, and 
the diagnosis was residual, right ring finger injury with 
trigger finger.  Although the purpose of the January 1997 
surgery was trigger finger release, in August 1997, a private 
physician identified mallet finger deformity of the right 
ring finger.  

As was outlined earlier, under Diagnostic Code 5227 as in 
effect prior to August 26, 2002, a noncompensable rating is 
assigned for ankylosis of a ring finger.  Further, under 
38 C.F.R. § 4.71a, with only one joint of a digit ankylosed 
or limited in its motion, classification of the severity of 
ankylosis and limitation of motion is to be made on the basis 
of whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  

The Board acknowledges that at no time has the motion of the 
right ring finger been limited to two inches of the 
transverse fold of the palm.  The Board notes, however, that 
reported examination findings have consistently included pain 
of the right ring finger and right hand as well as findings 
of weakness of the right hand associated with residuals of 
the right ring finger injury.  The Board therefore finds, 
with application of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 along with resolution of reasonable doubt in favor 
of the appellant, that the right ring finger disability is of 
such severity that the disability picture warrants the 
minimum compensable rating for that finger, which in this 
case is a 10 percent rating under Diagnostic Code 5155.  This 
is because the Board finds that with the ankylosis and 
demonstrated limitation of motion of the right ring finger 
accompanied by continuing right ring finger and hand pain as 
well as chronic right hand weakness associated with the right 
ring finger injury residuals, the disability is analogous to 
extremely unfavorable ankylosis of the ring finger, which 
under the Rating Schedule may be rated as amputation of that 
digit without metacarpal resection thereby warranting a 10 
percent rating.  It is with application of the provisions of 
38 C.F.R. § 4.7 that the Board has concluded that a 10 
percent rating as opposed to a noncompensable rating may be 
assigned.  As the appellant has had continued functional use 
of his right ring finger and right hand, it cannot, in the 
Board's judgment be found that his disability is equivalent 
to amputation with metacarpal resection, which would be 
required for the next higher, 20 percent, rating under 
Diagnostic Code 5155.  In this regard, the statement of the 
owner of the auto body shop who employed the appellant for a 
month affirms that the service-connected disability 
interferes with employment, but as it addresses only one type 
of job, it does not provide a basis for the assignment of an 
evaluation in excess of 10 percent for the service-connected 
disability.  

In considering whether a higher rating could be assigned 
under the new rating criteria as of August 26, 2002, the new 
Diagnostic Code 5230 provides a noncompensable rating for any 
limitation of motion of the ring or little finger of either 
hand and, as with the earlier criteria, unfavorable or 
favorable ankylosis of the ring or little finger of either 
hand warrants a noncompensable rating under Diagnostic Code 
5227 (2003).  It is the Board's judgment that with 
application of the note following Diagnostic Code 5227 to the 
effect that consideration is to be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand, that a 10 percent rating may be 
assigned for the appellant's residuals of a right ring finger 
injury under the new rating criteria.  For the reasons 
discussed in the preceding paragraph, the Board finds that 
the residuals of the right ring finger injury, including 
ankylosis, limitation of motion, right finger pain, right 
hand pain as well as weakness of the right hand, are 
analogous to that associated with amputation of a ring finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  The rationale is the same as 
rating criteria in effect prior to August 26, 2002, in that 
it involves application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
as well as 38 C.F.R. §§ 4.7 and 4.3 to arrive at the 
conclusion that under the new rating criteria the service-
connected residuals of a right ring finger injury warrant a 
10 percent disability rating, but no more.  

In view of the foregoing, the Board concludes that when 
either former or current rating criteria are applied, an 
initial 10 percent rating is warranted for the appellant's 
service-connected residuals of a right ring finger injury.  

In compliance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has reviewed the record with consideration 
of the possibility of staged ratings during the appeal period 
from the date of the appellant's claim, but finds no basis 
for the assignment of a rating in excess of 10 percent at any 
time.  This is because the Board finds that with relatively 
minor fluctuations that the level of disability has been 
essentially the same throughout the appeal period and 
supports the assigned 10 percent rating.  The Board notes 
that a clinical record dated in May 2003 refers to the 
possibility of right median and ulnar neuropathy associated 
with the appellant's complaints of right third, fourth and 
fifth finger numbness and decreased sensation in those 
fingers.  Review of the record shows no medical evidence 
identifying neuropathy as a residual of the appellant's right 
ring finger injury, and, in addition, the Board notes that in 
mid-July 2001 when the appellant complained of right hand 
numbness, a nerve conduction study of the right upper 
extremity was normal.  

In reaching its decision on this claim, the Board finds, as 
did the RO, that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards."  
See 38 C.F.R. § 3.321(b)(1).  The record indicates that 
appellant worked as a restaurant cook for many years and that 
he was on a light duty for a time after the 1997 right hand 
surgery, but he was apparently able to continue that work.  
The statement from the owner of the auto body shop indicates 
that the appellant was not able to perform that particular 
work, but it does not, in the Board's judgment, indicate that 
the service-connected residuals of the right ring finger 
injury produced marked interference with the appellant's 
earning capacity.  The appellant was hospitalized overnight 
for his January 1997 right hand surgery and he has 
participated in physical therapy on multiple occasions, but 
there is no indication that the service-connected disability 
has necessitated frequent periods of hospitalization.  The 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, the evidence establishes that the appellant's 
right ring finger and hand pain as well as right hand 
weakness is attributable to the service-connected residuals 
of a right ring finger injury, and it is on that basis that a 
10 percent rating may be assigned for the appellant's 
service-connected disability throughout the appeal period.  


ORDER

Service connection for right ear hearing loss is granted.  

An initial 10 percent rating for residuals of a right ring 
finger injury is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



